Third District Court of Appeal
                                State of Florida

                           Opinion filed July 14, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                              No. 3D21-1141
                        Lower Tribunal No. 20-25168
                           ________________


                      Publix Super Markets, Inc.,
                                  Petitioner,

                                      vs.

                         Ariane Gutierrez, etc.,
                                 Respondent.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Carlos Lopez, Judge.

      Bleakley Bavol Denman & Grace, and Robert J. Grace, Jr., Grant W.
Kindrick, and Victoria M. McLaughlin (Tampa); Shutts & Bowen LLP, and
Jason Gonzalez and Amber S. Nunnally (Tallahassee); Wicker, Smith,
O'Hara, McCoy & Ford, P.A., and Jason A. Glusman and William Bromley
(Fort Lauderdale); Shutts & Bowen LLP, and Elise M. Engle (Tampa); Shutts
& Bowen LLP, and Julissa Rodriguez, for petitioner.

     Stewart Tilghman Fox Bianchi & Cain, P.A., and Michael Levine and
A. Dax Bello, for respondent.


Before EMAS, LOGUE, and LOBREE, JJ.
      PER CURIAM.

      Dismissed. Fla. Power & Light Co. v. Cook, 277 So. 3d 263, 264 (Fla.

3d DCA 2019) (“To grant certiorari relief, there must be: ‘(1) a material injury

in the proceedings that cannot be corrected on appeal (sometimes referred

to as irreparable harm); and (2) a departure from the essential requirements

of the law.’” (quoting Nader v. Fla. Dep’t of Highway Safety & Motor Vehicles,

87 So. 3d 712, 721 (Fla. 2012))).




                                       2